 



Exhibit 10

SEARS, ROEBUCK AND CO.

3333 BEVERLY ROAD

HOFFMAN ESTATES, IL 60179

     
 
  GREG A. LEE

  Senior Vice President

  Human Resources

  847-286-0558

  Fax: 847-286-3258

August 16, 2004

Mr. Luis Padilla
415 North First Street
Minneapolis, MN 55401

Dear Luis

This letter will confirm our offer of employment to join Sears, Roebuck and Co.
(“the Company”) as President, Merchandising and Marketing, reporting to Alan J.
Lacy, Chairman and CEO, Sears, Roebuck and Co. Your start date is to be
determined.

Your compensation package will consist of the following:



Ÿ   Annual base salary of $650,000, with periodic increases based upon
performance.   Ÿ   Sign-on bonus of $100,000, minus applicable taxes.   Ÿ  
Participation in the Sears Annual Incentive Plan. Your annual incentive target
will be 85% of base salary, amounting to $552,500 on an annualized basis. Actual
incentive awards can range from 0% to 230% of target depending on performance.
Annual incentive performance objectives for your position will be based on
achievement of Sears earnings per share growth and performance of the businesses
and functions under your purview.   Ÿ   We will guarantee a minimum Annual
Incentive Plan award for 2004 of $650,000, payable in March 2005.   Ÿ   In the
event that you forfeit the retention award you are scheduled to receive from the
May Department Stores Company, we will pay an amount equal to 50% of the award
at the time your sign-on bonus is paid.   Ÿ   100,000 non-qualified stock
options, to be granted within 30 days of the commencement of your employment
(“Start Date”), that will vest in three equal annual installments from the date
of grant.



  --   33,333 options will vest one year from the date of grant   --   33,333
options will vest two years from the date of grant   --   33,334 options will
vest three years from the date of grant



Ÿ   With respect to your stock options, you will be eligible for “retirement”
status upon the attainment of age 55.   Ÿ   50,000 shares of restricted stock,
to be granted within 30 days the Start Date, that will cliff vest three years
from the date of grant.   Ÿ   You will be recommended for participation in the
Sears Long-Term Incentive Plan, to be approved by the Sears Compensation
Committee of the Board of Directors, beginning with the 2005 plan cycle. If
approved, your incentive award target will be set equal to 125% of base salary.
Details will be provided when your award is granted.

 



--------------------------------------------------------------------------------



 



Ÿ   You will participate in all retirement and welfare programs on a basis no
less favorable than other executives at your level, in accordance with the
applicable terms of those programs.   Ÿ   You will be recommended for a grant of
career shares, subject to approval of the Sears Compensation Committee of the
Board of Directors, provided you remain employed with the Company five years
beyond your Start Date. You must retire from Sears to receive your shares. The
amount of career shares you will earn will depend on your age at retirement, and
the final value will depend on the price of Company stock at that time. A
schedule of share awards is attached is included as Attachment A.   Ÿ   You will
also be eligible to participate in the Sears 401(k) Savings Plan and the Sears
Supplemental 401(k) Plan. Assuming you contribute at least at the maximum
pre-tax deferral rate (currently 6%, subject to compensation limits), the
Company contribution rate will be 5.5% of cash compensation (base plus earned
bonus), beginning January 1, 2005.   Ÿ   You will be asked to sign an Executive
Severance / Non-Compete Agreement. If you are involuntarily terminated from
Sears for any reason other than cause, death, total and permanent disability,
resignation, or retirement after age 65, you will receive up to two years of pay
continuation (i.e. base salary and target annual bonus). If you are terminated
following a change-in-control, you will receive the aforementioned severance
benefit in an undiscounted lump-sum payment. In consideration for these
severance terms, you agree not to disclose confidential information and not to
solicit employees. You would also agree not to aid, assist or render services
for any ‘Competitor’ (as defined in the agreement) for two years following
termination of employment. Should you be involuntarily terminated for a reason
other than for Cause (as defined in the agreement) before the first anniversary
of your service with Sears, the following would occur:



  --   The 50,000 shares of restricted stock granted to you at the time of your
hire would fully vest at the end of your two-year severance period.     --   You
would receive a cash payment within 30 days of the end of the two-year salary
continuation period equivalent in value to the product of the 33,334 options
that would not otherwise vest during the salary continuation period times the
option ‘spread’ value (the positive difference between the fair market value on
the last day of the salary continuation period and the exercise price of the
option grant).



Ÿ   The above is contingent upon your satisfactorily passing a pre-employment
drug test.   Ÿ   You will be eligible for relocation assistance benefits that
are typically provided to an executive at your level and in accordance with the
terms of the relocation program. In addition, you will be eligible to receive
reimbursement for temporary living expenses for up to one year after your start
date and reimbursement of relocation expenses incurred within the first two
years of your service with Sears.

Sincerely,

/s/ Greg A. Lee

Accepted                       /s/ Luis Padilla                        
                                        Date                       8/16/04      
                                    

cc:          Alan J. Lacy

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
Offer of Employment to Luis Padilla
August 16, 2004

Career Shares — Schedule of Awards

                    Age at retirement     Career Shares awarded    
54
      8,000      
55
      9,000      
56
      10,000      
57
      11,000      
58
      12,000      
59
      13,000      
60
      15,000      
61
      17,000      
62
      19,000      
63
      21,000      
64
      23,000      
65
      25,000      

 